



COURT OF APPEAL FOR ONTARIO

CITATION:
Makarchuk v. Makarchuk, 2012
    ONCA 42

DATE: 20120123

DOCKET: C54263

Rosenberg and Feldman JJ.A. and Swinton J.

BETWEEN

Darwin Frederick Makarchuk

Applicant (Appellant)

and

Joan Bernice Makarchuk, and the said Joan Bernice
    Makarchuk as Trustee of the Estate of Michael Makarchuk, and Michele Andreanna
    Makarchuk

Respondents (Respondent in appeal)

Constantine Tsantis, for the appellant

Douglas Kearns, for the respondent

Heard and endorsed: January 20, 2012

On appeal from the order of Justice Patricia Hennessy of
    the Superior Court of Justice, dated August 9, 2011.

APPEAL BOOK ENDORSEMENT

[1]

We have not been persuaded that the application judge erred in
    her interpretation of the Separation Agreement. Since the deceased never
    revoked his will, the gift in the will to the respondent stands. Accordingly,
    the appeal is dismissed. The motion for fresh evidence is dismissed. The
    respondent is entitled to her costs fixed at $3,000 inclusive of disbursements
    and H.S.T.


